       Case 2:20-cv-00095-CFK Document 16 Filed 07/14/20 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILKINSON LANGHORNE                           :
LIMITED PARTNERSHIP,                          :     CIVIL ACTION
             Plaintiff,                       :
                                              :
      v.                                      :     No. 20-00095
                                              :
RUBY TUESDAY, INC.,                           :
            Defendant.                        :

                                MEMORANDUM

I.    INTRODUCTION

      Plaintiff brings this civil action for breach of contract “seeking ejectment

from real estate under Pennsylvania law.” ECF No. 13 at 1. Plaintiff claims “this

Court has subject matter jurisdiction because the parties are of diverse citizenship

and the amount in controversy exceeds $75,000.” Id. Plaintiff’s second amended

complaint “presents a claim for money damages for unpaid rent that arose after the

commencement of this litigation.” Id.

      Currently before the Court is Defendant, Ruby Tuesday, Incorporated’s

Motion to Dismiss Plaintiff’s Second Amended Complaint Pursuant to Fed. R. Civ.

P. 12(b)(1), see ECF No. 14, and Plaintiff, Wilkinson Langhorne Limited

Partnership’s Response in Opposition to the Motion, see ECF No. 15.

II.   BACKGROUND




                                          1
        Case 2:20-cv-00095-CFK Document 16 Filed 07/14/20 Page 2 of 13




      On December 20, 2002, Defendant entered into a Ground Lease (the

“Lease”) with Plaintiff for particular real estate located in Middletown Township,

Bucks County, Pennsylvania. See ECF No. 13 at 2. Defendant is a well-known

operator of chain restaurants across the United States and entered into the Lease for

the purpose of operating one of its restaurants. See id. at 3.

      In addition to the payment of rent, the Lease requires Defendant to maintain

certain levels of insurance coverage. See id. The Lease states that “when Tenant is

in default, Landlord may, at its option, dispossess Tenant of the Premises without

terminating the Lease and without absolving Tenant of its ongoing obligation to

pay rent.” Id. at 11-12.

      In its original complaint, Plaintiff alleged that Defendant breached the

insurance provisions of the Lease and brought a single cause of action for

ejectment. See ECF No. 1 at 12-13. Defendant moved to dismiss the complaint for

lack of subject matter jurisdiction and failure to state a claim. See ECF No. 6. The

Court granted Defendant’s motion without prejudice and granted Plaintiff leave to

amend its complaint to include a count for breach of contract. See ECF No. 8.

Accordingly, Plaintiff filed its amended complaint. See ECF No. 9. Defendant

responded with its second motion to dismiss. See ECF No. 10. Meanwhile,

Plaintiff filed an emergency motion for leave to file a second amended complaint,

which the Court granted. See ECF Nos. 11, 12.

                                           2
        Case 2:20-cv-00095-CFK Document 16 Filed 07/14/20 Page 3 of 13




      In its second amended complaint, Plaintiff brings a count for breach of

contract and an alternative count for ejectment. See ECF No. 13 at 11, 13. As it

did in its original complaint, Plaintiff alleges that Defendant breached the Lease by

failing to maintain certain levels of insurance coverage, specifically as to its

commercial general liability limit, its excess liability limit, and deductible levels.

See id. at 11. Additionally, Plaintiff alleges that Defendant breached its duty to

pay rent and seeks unpaid rent for April 2020 in the amount of $13,310 and “all

other rents Tenant fails to pay up to the time of judgment… [which] are likely to

include: [m]onthly installments of Fixed Annual Rent for at least May and June

2020 ($13,310 each)… and possibly monthly installments thereafter if Tenant fails

to resume payment of rent,” and “property tax owed to Middletown Township…

[which] as of this filing… is not yet late, but… [which] Landlord reasonably

anticipates that Tenant will fail to timely pay.” Id. at 12.

      Defendant does not deny that it breached the insurance provisions of the

Lease or that it failed to pay rent for the month of April. Instead, Defendant moves

to dismiss the complaint because Plaintiff has “repeatedly failed to allege that the

amount in controversy is sufficient to evoke this Court’s jurisdiction.” ECF No. 14

at 8. In response, Plaintiff contends that jurisdiction is proper and this “Court [has]

jurisdiction over a lease dispute between diverse parties where (1) the rent owed

under the remaining term of the Lease exceeds $600,000, (2) the Premises that is

                                            3
        Case 2:20-cv-00095-CFK Document 16 Filed 07/14/20 Page 4 of 13




the subject of the Lease is worth over $1.5 million, and (3) the Landlord complains

Tenant has exposed Landlord to risks of at least $450,000 through its breaches of

the insurance provisions of the Lease.” ECF No. 15 at 13.

III. DISCUSSION

          A. Standard of Review

      When a defendant submits a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(1) for lack of subject matter jurisdiction, a court must determine whether the

motion is a “facial” or “factual” attack. A facial attack considers a claim on its

face and asserts that it is insufficient to invoke the subject matter jurisdiction of the

court. See Constitution Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir.

2014). “[A] facial attack calls for a district court to apply the same standard of

review it would use in considering a motion to dismiss under Rule 12(b)(6), i.e.,

construing the alleged facts in favor of the nonmoving party.” Id. As such, a facial

attack “contests the sufficiency of the pleadings.” Id. (quoting In re Schering

Plough Corp., 678 F.3d 235, 243 (3d Cir. 2012)).

       A factual attack “is an argument that there is no subject matter jurisdiction

because the facts of the case . . . do not support the asserted jurisdiction.” Id. A

factual attack requires a factual dispute that concerns the actual failure of a

plaintiff’s claims to comport factually with the jurisdictional prerequisites. See id.




                                            4
       Case 2:20-cv-00095-CFK Document 16 Filed 07/14/20 Page 5 of 13




(alterations in original) (internal citations omitted) (quoting CNA v. United States,

535 F.3d 132, 139 (3d Cir. 2008)).

      Plaintiff posits that Defendant’s attack “is facial, not factual” because it

“does [not] present any other competing facts respecting the amount in

controversy,” but rather “argues that what [Plaintiff] alleges in the Second

Amended Complaint is insufficient.” ECF No. 15-2 at 5. As such, Plaintiff argues

that “the Court must ‘consider the allegations of the [Second Amended] complaint

as true.’” Id. The Court agrees.

      Here, because Defendant is not disputing the facts alleged in the complaint,

the Defendant has made a facial attack and the Court accepts Plaintiff’s allegations

as true. See Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016).

      B. Diversity Jurisdiction

      Pursuant to 28 U.S.C. § 1332(a), federal courts have jurisdiction over civil

actions where the parties are of diverse citizenship and the matter in controversy

exceeds the sum or value of $75,000. The party invoking jurisdiction under § 1332

bears the burden of proving that the amount in controversy exceeds $75,000. See

AutoOwners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 395 (3d Cir. 2016).

      Here, Plaintiff alleges that jurisdiction is proper under § 1332 because “the

parties are of diverse citizenship and the amount in controversy exceeds $75,000.”




                                          5
         Case 2:20-cv-00095-CFK Document 16 Filed 07/14/20 Page 6 of 13




ECF No. 13 at 1. Defendant does not dispute that the parties are diverse.1 Instead,

Defendant contends that the amount in controversy requirement has not been

satisfied. Specifically, Defendant contends that “Plaintiff has now on three

occasions failed to make any allegations concerning leasehold improvements and

the re-rental value of the property, and for that reason its jurisdictional allegations

are deficient with respect to the value of ejectment.” ECF No. 14 at 10.

               1. Amount in Controversy

       The Third Circuit assesses the amount in controversy from the perspective of

the plaintiff at the time the complaint was filed. See Auto–Owners Ins. Co. v.

Stevens & Ricci Inc., 835 F.3d 388 (3d Cir. 2016); Columbia Gas Transmission

Corp. v. Tarbuck, 62 F.3d 538, 539 (3d Cir. 1995). Subsequent events may not

increase the amount in controversy such that the court gains jurisdiction that it did

not previously possess. See Auto–Owners, 835 F.3d at 395-96.

       In actions for non-monetary relief, the amount in controversy is measured by

the value of the object of the litigation from the perspective of the plaintiff at the

time the complaint was filed. See Hunt v. Washington State Apple Advertising

Comm’n, 432 U.S. 333, 347 (1977). “The amount in controversy is not measured



1
  Plaintiff, Wilkinson Langhorne Limited Partnership, is a limited partnership formed under the
laws of the State of Delaware, maintaining its principal place of business in Florida. ECF No 1.
at 4. Richard W. Wilkinson and Linda J. Wilkinson, limited partners of Wilkinson Langhorne,
are both citizens of Florida. Id. at 4. Defendant is a corporation formed under the laws of the
State of Georgia with its principal place of business located in Tennessee. Id. at 5.
                                                6
         Case 2:20-cv-00095-CFK Document 16 Filed 07/14/20 Page 7 of 13




by the low end of an open-ended claim, but rather by a reasonable reading of the

value of the rights being litigated.” Angus v. Shiley Inc., 989 F.2d 142, 146 (3d Cir.

1993).

      In cases such as this, where relevant facts are not in dispute or findings have

been made, the legal certainty test governs, and dismissal is appropriate only if the

federal court is certain, from the face of pleadings, that the jurisdictional amount

cannot be met. See Frederico v. Home Depot, 507 F.3d 188, 194 (3d Cir. 2007)

(citing St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 289 (1938));

Suber v. Chrysler Corp., 104 F.3d 578, 583 (3d Cir. 1997).

      The Court granted Plaintiff leave to amend its original complaint twice.

However, the Court is only obligated to consider the amendments that relate to

events that occurred or existed at the time of Plaintiff’s original filing on January 6,

2020. For purposes of this analysis, Plaintiff’s second amended complaint will not

be considered as forwarding the court’s temporal evaluation of the amount in

controversy such that the filing of the original complaint is no longer at the focus

of the Court’s jurisdictional determination. Plaintiff includes in its second

amended complaint a single missed rental payment that did not occur until April,

months after the original complaint was filed. Because the alleged missed payment

is an event subsequent to the filing of the original complaint, it will not be

considered as contributing to the amount in controversy. By the same logic, any

                                           7
        Case 2:20-cv-00095-CFK Document 16 Filed 07/14/20 Page 8 of 13




anticipation or speculation of future unpaid rents or future unpaid taxes cannot

properly be considered in the Court’s amount in controversy calculation.

                    a. Breach of Contract

      To establish a breach of contract claim under Pennsylvania law, a plaintiff

must allege: (1) the existence of a contract, including its essential terms, (2) a

breach of a duty imposed by the contract, and (3) resultant damages. See 1352

Lofts Prop. Corp. v. Bobby Chez of PA, LLC, 855 F. Supp. 2d 267, 375 (E.D. Pa.

2012) (citing Axis Speciality Ins. Co. v. Brickman Grp. Ltd., LLC, 458 F. App’x

220, 224 (3d Cir. 2012)). The breach must be material in nature and the

commercial landlord must elect between “repossession and actual damages or

acceleration of the balance due.” Finkle v. Gulf & Western Mfg. Co., 744 F.2d

1015, 1021 (3d Cir. 1984).

      Under Article 15(B) of the Lease, “when the Tenant fails to cure a default,

the Landlord may, at its option, dispossess the Tenant of the Premises without

terminating the Lease and without absolving the Tenant of its ongoing obligation

to pay rent.” ECF No. 13 at 11-12. Again, Plaintiff’s first count for breach of

contract attempts to exercise the latter part of this option and attempts to bootstrap

unpaid rent for April 2020 in the amount of $13,310, and:

      All other rents Tenant fails to pay up to the time of judgment which are
      likely to include: [m]onthly installments of Fixed Annual Rent for at least
      May and June 2020 ($13,310 each), given Tenant’s declaration that it will
      not pay rent for at least the next 90 days, and possibly monthly installments
                                           8
        Case 2:20-cv-00095-CFK Document 16 Filed 07/14/20 Page 9 of 13




       thereafter if Tenant fails to resume payment of rent; [p]roperty tax owed to
       Middletown Township, for which Landlord forwarded the bill to Tenant on
       March 11, 2020. As of this filing, that tax is not yet late, but given Tenant’s
       declaration that it will refuse to meet its financial obligations, Landlord
       reasonably anticipates that Tenant will fail to timely pay the tax bill. If such
       tax becomes delinquent, it will be owed in the amount of $6,787.87, plus any
       additional interest and penalties that accrue thereafter.

ECF No. 13 at 11-13. Plaintiff admits that “the compensatory damages [it] seeks

at the time of the filing of [its] Second Amended Complaint do not exceed $75,000

by themselves,” yet Plaintiff still attempts to bolster the jurisdictional amount by

adding rent and tax payments that were not yet delinquent, nor even due, at the

time of filing. Id. at 9.

       As previously stated, Defendant’s failure to pay rent for the month of April

did not occur until months after Plaintiff filed its original complaint and, therefore,

cannot contribute to the amount in controversy. Moreover, this Court cannot

properly exercise jurisdiction based upon anticipatory and speculative sums.

       Next, Plaintiff frames the amount in controversy as “the $450,000 difference

between the Lease’s required deductibles and those [Defendant] has chosen to

maintain.” ECF No. 15-2 at 12. From Plaintiff’s perspective, Defendant’s failure

to maintain the requisite amount of insurance coverage presents a “risk” because

“[i]f there is a casualty on the Premises, it is [Plaintiff] who will bear the loss after

[Defendant’s] insurance fails to provide adequate coverage and [Defendant] files

for bankruptcy.” Id. Plaintiff argues that it “should not have to wait and see if


                                            9
       Case 2:20-cv-00095-CFK Document 16 Filed 07/14/20 Page 10 of 13




[Defendant] is able to pay a deductible ten times larger than the one for which

[Plaintiff] bargained in the event of a casualty.” Id.

      At this stage, in consideration of the deference given to Plaintiff, and the

Court accepting all allegations as true and evaluating the value of the object of the

litigation from Plaintiff’s perspective, the Court must consider whether this

insurance deficiency satisfies the amount in controversy threshold. Clearly, the

number standing alone is greater than 75,000. From Plaintiff’s perspective,

Defendant’s “breaches of the insurance provisions of the Lease” expose Plaintiff

“to risks of at least $450,000.” ECF No. 15-2 at 13. As such, the Court accepts the

value Plaintiff has assigned to that object, which is measured by losses that will

follow from Defendant’s lack of coverage. The Court, therefore, considers the

$450,000 in risk exposure as the value of the rights being litigated.

                    b. Ejectment

      Quite often, a breach of a commercial lease agreement incites ejectment, yet

this “does not automatically provide the landlord with the right to commence an

ejectment action.” In re MDC Sys., Inc., 488 B.R. 74, 87 (Bankr. E.D. Pa. 2013).

Ejectment is a possessory action which allows a plaintiff who is out of possession

to succeed only if he has a right to immediate possession. See ARC DBPPROP001,

LLC v. Easton Buffet LLC, 2019 WL 4645133, at *9 (E.D. Pa. Sept. 24, 2019)

(citing Wells Fargo Bank, N.A. v. Long, 934 A.2d 76, 78-79 (Pa. Super. Ct. 2007))

                                           10
       Case 2:20-cv-00095-CFK Document 16 Filed 07/14/20 Page 11 of 13




(internal citation omitted); see also Becker v. Wishard, 202 A.3d 718, 721 (Pa.

Super. Ct. 2019) (citing Siskos v. Britz, 790 A.2d 1000, 1006 (Pa. 2002)). To

prevail on an ejectment action, a plaintiff must demonstrate: (1) he is out of

possession of the property, and (2) he has a present legal right to immediately

possess the property when the action is commenced. See Long, 934 A.2d at 79.

      In exercising the former part of the Article 15(B), Plaintiff seeks to

dispossess Defendant under its second, alternative count for ejectment. Under

count two, Plaintiff alleges the value of the object of the litigation as “the value of

the possessory interest sought by Landlord (i.e. to eject Tenant from the

Premises).” Id. Plaintiff describes the value of its possessory interest as:

      [The] four years of rent remaining under the Lease, for a total… of
      $638,880… the four years of tax payments remaining under the Lease… [in
      the amount of] $117,688… the market sale value of the Premises [in the
      amount] of $1,526,201.60… the market value of the building… [in the
      amount] of $542,214.40… [and] the amounts of Tenant’s deficiencies in its
      Commercial General Liability Insurance limit, its excess liability insurance
      limit, and its deductible levels, each well in excess of $75,000.

ECF No. 13 at 9-11.

      The Third Circuit has not expressly ruled on how to measure the amount in

controversy in ejectment actions. Plaintiff suggests this Court adopt the Fourth

Circuit’s holding “that the amount in controversy in an ejectment action is based

‘on the value of the whole of the real estate to which the claim extends.’” ECF No.

15-2 at 10 (quoting Peterson v. Sucro, 93 F.2d 878, 882 (4th Cir. 1938)) (cited as


                                           11
       Case 2:20-cv-00095-CFK Document 16 Filed 07/14/20 Page 12 of 13




controlling standard in Deutsch Bank Nat’l Trust Co. v. Fegley, 2017 WL

10403451, at *3 (E.D.Va. 2017)). According to Plaintiff, “[although] [t]he Third

Circuit has not expressly opined on how to value ‘the object of the litigation’ in

ejectment actions, [it] has made clear that when performing the valuation analysis

for any non-damages case, the object of the litigation is determined by its value to

the plaintiff, rather than the cost to the defendant of losing the object of the

litigation.” Id. (citing Columbia Gas, 62 F.3d at 542).

      Here, it is not certain, from the face of pleadings, that Plaintiff cannot meet

the jurisdictional amount. The Court declines Plaintiff’s invitation to adopt the

Fourth Circuit’s “value of the real estate” standard in lieu of the Third Circuit’s

“object of the litigation” analysis. Also, the Court is not accepting Plaintiff’s

contention that the balance of rent and tax payments under the Lease, the market

sale value of the building and overall Premises satisfy the amount in controversy in

its count for ejectment. However, because the Court accepts the $450,000

insurance deficiency and its value to Plaintiff as the object of the litigation,

Plaintiff’s immediate right to possession is effectively contingent on Defendant’s

breach of the Lease, and, if successful, the remedy Plaintiff elects to pursue.

IV.   CONCLUSION

      For the foregoing reasons, Defendant’s motion to dismiss Plaintiff’s second

amended complaint pursuant to Fed. R. Civ. P. 12(b)(1) is denied.

                                           12
      Case 2:20-cv-00095-CFK Document 16 Filed 07/14/20 Page 13 of 13




                                              BY THE COURT:


                                              /s/ Chad F. Kenney
Date: July 14, 2020
                                              CHAD F. KENNEY, J.




                                    13
